Citation Nr: 0816258	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  07-21 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans' 
Affairs death benefits.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

A.H. died in August 2005.  The appellant, who asserts she was 
married to A.H. at the time of his death, indicated that 
A.H.'s military service was from October 1943 to January 1946 
in the Army of the Republic of the Philippines.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 letter decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manilla, the 
Republic of the Philippines, that denied the appellant's 
eligibility to VA death benefits.  In April 2008, the Board 
received the appellant's motion to advance her case on the 
docket.  The motion was granted that same month. 

In April 2008, the appellant testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO in White River Junction, Vermont, a transcript of which 
has been associated with the claims folder.  Eight days 
later, the Board received a letter from the appellant asking 
that a personal hearing be scheduled.  Since the appellant's 
letter bears a date before the personal hearing and the 
appellant appeared and gave testimony at the personal 
hearing, the Board finds that the April 2008 request for a 
hearing is moot.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

VA has a duty to notify claimants concerning the information 
and evidence needed to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 (2007).  No 
notice letter was sent to the appellant in this case.  
Accordingly, a remand is necessary.  

The RO has determined that the appellant is not eligible for 
VA death benefits for two reasons.  First, the RO determined 
that the appellant and A.H. were divorced before his death, 
making her ineligible to qualify as a surviving spouse 
pursuant to 38 C.F.R. § 3.50.  Second, the RO determined that 
A.H. was not a "veteran" within the meaning of 38 C.F.R. 
§ 3.1 because he had no service that qualified as "active 
military, naval, or air service" within the meaning of 
38 C.F.R. § 3.6.  Further development is necessary with 
respect to both legal theories. 

The record has conflicting evidence about whether the 
appellant was married to A.H. at the time of his death.  She 
produced a marriage certificate and claims that she was 
married to A.H. at the time of his death and that she 
sometimes lived with him and sometimes lived with a daughter.  
The death certificate of A.H., however, shows that they were 
divorced at the time of his death.  The death certificate was 
completed on the basis of information supplied by L.K., one 
of their daughters.  At the April 2008 personal hearing, the 
appellant testified that she did not know why her daughter 
reported that A.H. was divorced at the time of his death.  
The RO/AMC should ask the appellant to obtain a statement 
from that daughter, explaining why L.K. reported for purposes 
of A.H.'s death certificate, that A.H. was divorced at the 
time of his death.  

In addition, there is conflicting evidence whether A.H. had 
qualifying service in the Philippine Commonwealth Army.  
Although the National Personnel Records Center provided 
information that there was no qualifying service, and the 
appellant indicated that A.H. had not previously filed a 
claim, the appellant's representative stated at her 
April 2008 personal hearing that A.H. was receiving 
nonservice-connected pension before his death.  Moreover, the 
claims folder is a rebuilt folder, which raises a possibility 
that there may have been previous determinations by VA as to 
A.H.'s qualifying service.  Thus, the RO/AMC should make 
arrangements to obtain information about any claims filed, or 
benefits received, by A.H. before his death.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
notifies her of the information and 
evidence not of record that is necessary 
to substantiate the claim, that VA will 
seek to provide, that the appellant is 
expected to provide, and that includes an 
invitation to provide VA with any evidence 
in her possession that pertains to the 
claim.  

2.  Ask the appellant to submit a 
statement by L.K., the daughter who 
supplied information for A.H.'s death 
certificate, explaining why she reported 
that A.H. was divorced at the time of his 
death.  

3.  Make arrangements to obtain 
information about any claims, or VA 
benefits received, by A.H. before his 
death.  As noted above, the appellant's 
representative stated at her April 2008 
personal hearing that A.H. was receiving 
nonservice-connected pension before his 
death.

4.  After associating all additional 
evidence received with the claims folder, 
readjudicate the issue on appeal.  If the 
claim remains denied, provide the 
appellant and her representative with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

